Citation Nr: 1333677	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  07-11 682	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, secondary to diabetes mellitus.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In that decision, the RO, inter alia, denied a claim for service connection for hypertension as well as a claim for a TDIU.

In April 2008 the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge of the Board.  Because additional evidence came to light during that hearing, in October 2009 the Board remanded both issues to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional evidentiary consideration.  

In June 2011, the Board denied the Veteran's claim of service connection for hypertension and remanded the claim of entitlement to TDIU.  The Veteran timely appealed to the Court of Appeals for Veterans Claims (Veterans Court).  In May 2012, pursuant to a Joint Motion for  Partial Remand ("Joint Motion"), the Veterans Court remanded the part of the Board's June 2011 decision that denied entitlement to service connection for hypertension.  Significantly, in the Joint Motion, the Veteran advised he was abandoning the claim for service connection for hypertension on a direct basis.  As such, the only issue for consideration regarding hypertension is whether it is secondary to (i.e., caused or aggravated by) diabetes mellitus.  

In April 2013, the Board remanded this matter for further development.  The Board has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's hypertension is not secondary to his service-connected diabetes mellitus.

2.  The evidence does not establish that the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.655, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With regard to the service connection claim, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in January 2006 and March 2006, that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the service connection claim and of his and VA's respective duties for obtaining evidence.  This notice included information on how to establish entitlement to service connection for a disability based on it being secondary to a service-connected disability.  Therefore, the Board finds this notice is sufficient.

With regard to the TDIU claim, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of letters dated in July 2006 and April 2007.  These documents provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claim for TDIU.  The RO has provided adequate notice of how effective dates are assigned.  The claim was subsequently readjudicated most recently in a July 2013 supplemental statement of the case.  To the extent the appellant did not receive full notice prior to the initial decision, after pertinent notice was provided, he was afforded a meaningful opportunity to participate in the adjudication of the claim. 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

The Veteran also was afforded a hearing before a VLJ in April 2008 at which he presented oral argument in support of his claims for service connection for hypertension and TDIU.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims, and the Veteran expressed his theory of entitlement.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Regarding the duty to assist, the claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment records, records of medical treatment received privately and from VA, Social Security Administration (SSA) records, and the report of VA examinations addressing the material elements of the claims.  Findings from the examination reports are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As noted above, this case was previously before the Board in April 2013.  In the April 2013 remand, the Board directed that the RO forward the claims file to a person with appropriate expertise for an opinion as to whether it is at least as likely as not that the Veteran's hypertension was aggravated by the Veteran's diabetes mellitus.  A June 2013 VA examination opinion was provided that addressed this issue.  The directive of the April 2013 remand has thus been accomplished.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claims, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).






Hypertension

Criteria & Analysis

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Veterans Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("(A) medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Since the Veteran's theory is that his hypertension is secondary to his service-connected diabetes mellitus, a brief history of his diabetes mellitus is worth mentioning.  The first documented diagnosis of type II diabetes mellitus was not until 2005, although the Veteran had reported a history of diabetes mellitus dating back to 1985 or 1995.  So it does not appear that his diabetes had its onset in service.  Nevertheless, in August 2005 the RO granted service connection for type II diabetes mellitus on a presumptive basis as being due to Agent Orange exposure.  In doing so, the RO found that the Veteran had served in the Republic of Vietnam during the Vietnam era and was recently diagnosed with type II diabetes mellitus, which is included in the list of presumptive diseases for Veterans exposed to herbicides (Agent Orange).  See 38 C.F.R. § 3.307(a)(6)(iii), 38 C.F.R. § 3.309(e).  (Parenthetically, the Board notes that hypertension is not included in the list of presumptive diseases for Veterans exposed to herbicides in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii)).   

The record shows that the Veteran's hypertension first became manifest many years after service.  Treatment records from Dr. Rook show normal blood pressure readings of 114/68 and 110/76 in July 1993 and October 1993, respectively.  It was not until February 1995 that elevated blood pressure readings consistent with hypertension were first noted, with a reading of 182/102 in February 1995 and a reading of 178/98 a few days later. 

With respect to the theory that his hypertension is secondary to his service-connected diabetes mellitus, the only favorable medical opinion is contained in a December 2010 letter from Dr. Rook, which states that the Veteran "has developed hypertension as a result of his diabetes."  Dr. Rook's opinion did not include any rationale.  In Nieves-Rodriguez, 22 Vet App at 304, the Court held that most of the probative value of a medical opinion comes from its reasoning.  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions."  Id., citing Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases."  (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).  Since Dr. Rook's opinion is not supported by any rationale, it has no probative value in this case.  

On the other hand, multiple VA examiners reviewed the relevant history and offered supporting rationale as to why they believed the Veteran's hypertension is not secondary to his service-connected diabetes mellitus.  In April 2006, a VA examiner concluded that the Veteran's hypertension is not related to the service-connected diabetes mellitus, observing the record showed "There is no evidence of end-organ damage to account for the diagnosis of hypertension and therefore the hypertension is essential in nature and not related to his type II diabetes mellitus as there is no end-organ damage which could explain such[,] as well as the fact that his hypertension long predates the onset of his diabetes mellitus." 

Another VA examiner came to the same conclusion in February 2007 after reviewing the claims file, interviewing the Veteran, and conducting a physical examination.  After diagnosing the Veteran with essential hypertension, the examiner concluded that "there is no evidence to suggest that his hypertension is due to a complication of his diabetes."  The examiner also explained that "there is no evidence of diabetic nephropathy and in my opinion his hypertension is not related to his diabetes."

A June 2013 VA examination opinion reflects that the examiner noted that it is clear that the Veteran's diabetes was diagnosed in 2005 with a hemoglobin A1c of 8.5 and 2 consecutive blood sugars above 200.  Eight years later, in April 2013, the Veteran's creatinine was 1.2 with a BUN of 14 and creatinine clearance greater than 60 with negligible microalbumin in the urine.  The examiner opined that the Veteran's hypertension cannot be permanently aggravated or increased in severity by the Veteran's diabetes mellitus in the face of normal renal function and negligible proteinuria.  The examiner stated that there is no other mechanism for diabetes to permanently aggravate the Veteran's blood pressure.  

As noted above, the only favorable medical opinion is contained in a December 2010 letter from Dr. Rook who offered no explanation and therefore is of minimal probative value.  The April 2006 and February 2007 VA examiners opined that hypertension is not caused by diabetes, noting the absence of the mechanism that would make that possible.  Similarly, the June 2013 VA examiner opined that hypertension is not aggravated by diabetes, noting the absence of the mechanism by which that could occur.  The Board finds the VA examination opinions probative, as the conclusions are supported by and cite to the record.  The question as to the etiology of the Veteran's hypertension is a matter which requires medical expertise to determine.  Thus, the Veteran's opinion as to the relationship between his service-connected diabetes and his hypertension is not a competent medical opinion and is significantly less probative than the VA examination opinions.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for hypertension on a secondary basis, and service connection is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

TDIU

Criteria & Analysis

The Veteran claims that he had to stop working as a sales manager for a car dealership in March 2006 because of his service-connected disabilities.  He is therefore seeking a TDIU. 

VA will grant a TDIU when the evidence shows  that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities are: (1) major depressive disorder, rated 70 percent; (2) coronary artery disease, rated 30 percent; (3) type II diabetes mellitus with erectile dysfunction and urinary incontinence, rated 20 percent; (4) polyneuropathy of the left lower extremity, rated 10 percent; (5) polyneuropathy of the right lower extremity, rated 10 percent; (6) polyneuropathy of the left upper extremity, rated 10 percent; (7) polyneuropathy of the right upper extremity, rated 10 percent; and (8) left ear hearing loss, rated zero percent.  His combined disability rating is 90 percent, (see 38 C.F.R. § 4.25), and he meets the minimum schedular requirement of at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more, to be considered for a TDIU rating.  38 C.F.R. § 4.16(a).  The question now becomes whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  

His application for TDIU states that he completed some college and last worked in March 2006 as a salesman, and became too disabled to work by his service-connected depression, heart, and diabetes disabilities in March 2006.  He stated that he has not tried to obtain employment since he became too disabled to work.

A VA examiner reviewed the claims file and examined the Veteran in January 2010 before concluding that the Veteran is employable from a "general medical standpoint."  Another VA examiner in January 2010 also commented on the Veteran's psychiatric disorder by stating that his depression does not preclude employment.  

A December 2010 letter from L. Parker Norris, M.D., states that, "I believe due to all his health issues it would be difficult for (the Veteran) to maintain employment particularly in the fields that he has previously worked in."  A December 2010 letter from Dr. Rook reflects that Dr. Rook opined that the Veteran is unemployable due to heart disease.  The statement by Dr. Norris only indicates employment would be difficult, not that the Veteran is unable to obtain and maintain gainful employment, which does not meaningfully address the necessary criteria.  Dr. Rook offers no rationale for his conclusion, thereby limiting its probative value.  

The Veteran underwent another VA examination in July 2011.  At that time, he stated that the reason he had to quit work was the advice of his cardiologist who told him that if he did not quit work he was going to die.  When pressed to explain this (as he was not having unstable angina congestive heart failure, etc. ) he stated that it was because of job stress.  His job required that he manage other salesmen which meant that he sat at a desk, did some walking, talking, and planning, which was stressful for him.  

In regards to the Veteran's type II diabetes with erectile dysfunction and incontinence, he reported he used absorbent pads when he went out to someone's house, shopping, or was gone from home for several hours, but this was only once or twice a week.  He denied using them around the house.  

Regarding impairment from diabetes, the Veteran reported he never used insulin, followed loosely a low carbohydrate diet, and denied having overt hypoglycemia diabetic ketoacidosis.  He did not have to alter his daily activities to control his diabetes.  His bilateral upper and lower extremity peripheral neuropathy due to diabetes were considered "mild" although he took medication 3 times a day for lower extremity mild paresthesias and burning in the toes.  He did not have paralysis or paresis.  The Veteran's diabetic control was considered to be  fairly good, and although he had stage 3 chronic kidney disease, he had no history of dialysis, renal failure, nausea, vomiting, or nephrotic syndrome.  The Veteran also had no history of amputation, cellulitis, or gangrene.  His body weight was stable.  

Regarding the Veteran's heart, he acknowledged two heart attacks (one in 1994 and one in 2005)with two stent placements, (one occurring in 1994 and the other in 2005).  However, the Veteran did not have unstable angina, arrhythmia, congestive heart failure, and in July of 2010 by echocardiogram, his ejection fraction was greater than 60%.  

The examination also revealed the Veteran was able to take a shower and perhaps do light housework, but he chose not to walk, avoided yard work, and did not like to go upstairs at all because he got out of breath.  However he did not require nitroglycerin.  He also did not use intermediate-acting nitrates, long-acting nitrates, or shortacting nitroglycerin.  He had not been hospitalized for his heart for any complication since the 2005 stent, and he had one year of college, last having worked in 2006.  Prior to that, however, he worked as a sales manager for a car dealership for 30 years, quitting because of mental stress.  He did not like to walk anywhere and chose not to exercise.  It was not, however, because he had congestive heart failure, angina, weakness, hypoglycemia, nausea, vomiting or diabetic ketoacidosis.  He simply chose not to be active.  

The examiner opined that his service-connected disabilities of type II diabetes with erectile dysfunction and incontinence, coronary artery disease (without congestive heart failure, unstable angina, and an ejection fraction greater than 60%), mild lower extremity peripheral neuropathy, and very mild upper extremity peripheral neuropathy would all in no way impact the Veteran's ability to seek and maintain gainful employment.  The examiner noted that the Veteran's cessation from the workforce in 2006 was due to mental stress and although his cardiologist told him that he would "die" if he did not quit work, it was not because of low ejection fraction, unstable angina, arrhythmia, etc.  The examiner opined that the Veteran is capable of maintaining either sedentary or physical employment in the terms that he was doing based upon his findings.  

In a September 2012 VA addendum opinion from the same person who examined the Veteran in July 2011, the examiner expressed the conclusion that the Veteran's combined service connected mental and non-mental disabilities would have no impact on the Veteran's ability to seek and maintain gainful employment whether it be sedentary or physical should he choose to do so.  He observed a July 2011 VA psychiatric examination report yielded the conclusion that the Veteran's disability did not cause total occupation and social impairment, and that together with his own earlier findings, the Veteran's service connected disabilities did not prevent him from obtaining and maintaining employment.  The sense of his combined opinions was that the Veteran was not working because it was his choice not to work.   

The Board acknowledges that the Veteran has been found by Social Security Administration (SSA) to be disabled due to heart disease and depression.  While the determination of the SSA is certainly probative evidence in support of the Veteran's claim, SSA regulations and administrative decisions are not necessarily binding on VA or the Board.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In this regard, the SSA decision shows that the Veteran's age was considered in rendering it, and this may not be considered in establishing TDIU benefits.  Therefore, this SSA decision does not require a similar conclusion for the VA benefit.  

While the Veteran claims that his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment, a self serving assertion is not persuasive evidence, and in any event, is not accorded the same evidentiary weight as the VA examiners who concluded otherwise, and who have the training and expertise to render such opinions, and who based their conclusions on the factors identified.  

In this case, the Board concludes the evidence of record does not demonstrate that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).







ORDER

Service connection for hypertension, secondary to diabetes mellitus, is denied.

Entitlement to TDIU is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


